Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-27, 30-55 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “determining a channel format of an uplink control channel for transmitting uplink communications in a slot based on an indication of the channel format received from a base station, wherein the channel format is based at least in part on a payload size of the uplink communications and based at least in part on an uplink channel duration for transmitting the uplink communications, wherein the channel format is determined from multiple channel formats defined for uplink control channels, wherein the channel format defines a pattern for transmitting a reference signal in at least a first one of multiple symbols in the slot and the uplink communications in at least a second one of the multiple symbols in the slot, and wherein the channel format defines the pattern as one of a first pattern based on frequency hopping being configured or a second pattern, different from the first pattern, based on frequency hopping not being configured”, as substantially described in independent claim(s) 1, 21, 34, 41, 48, 50, 52 and 54.  These limitations, in combination with the remaining limitations of claim(s) 1, 21, 34, 41, 48, 50, 52 and 54 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474